Case 3:17-bk-32940       Doc 43    Filed 10/23/18 Entered 10/23/18 09:39:27            Desc Main
                                   Document     Page 1 of 7


                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON




IN RE: JEFFREY SCOTT WEIRICH                         : CASE NO: 17-32940
       DEBORAH GRACE WEIRICH                         :
                                                     :Chapter 13
                                                     :
                      Debtor(s)                      : JUDGE: GUY R. HUMPHREY


  CHAPTER 13 TRUSTEE’S OBJECTION TO NOTICE OF MORTGAGE PAYMENT
      CHANGE FILED BY CREDITOR FEDERAL NATIONAL MORTGAGE
                        ASSOCIATION (DOC. 42)

        Now comes the Chapter 13 Trustee and objects to Notice of Mortgage Payment Change
filed by creditor Federal National Mortgage Association (Doc. 42) filed with Court on or about
October 18, 2018. In support of his motion, the Trustee states as follows:

       The herein case filed on September 18, 2017 and was confirmed on March 8, 2018. The
Creditor filed its proof of claim on January 22, 2018 (Court claim #12, Trustee claims #1, 2, 53).
This is the first Notice of Mortgage Payment Change (NMPC) filed to date.

       The Creditor asserted a pre-petition arrears claim in the total amount of $31,252.34. Of
that amount, $11,324.27 is claimed as an escrow deficiency for funds advanced and $7,632.23 is
claimed as an escrow shortage (for an aggregate of $18,956.50). An objection (Doc. 28) to the
escrow shortage component of this aggregate was filed by the Debtors on January 30, 2018.
Pursuant to an agreed order on this objection (Doc. 40) filed August 28, 2018, the escrow
shortage component of the arrears claim was reduced to $1,852.19 for an aggregate total of
$13,176.46.

       The NMPC filed by Creditor increases the Debtors’ escrow payment from $604.62 to
$1,073.92 per month. Of that $1,073.92 proposed escrow payment, $585.37 is for a monthly
shortage payment designed to repay an “escrow shortage” of $7024.39 over 12 months.

        The Trustee’s review of the NMPC indicates that Creditor did not credit the escrow
analysis for amounts to be repaid to escrow via the proof of claim escrow arrears portion
aggregate $13,176.46. Furthermore, the escrow analysis history only credits an estimated
$488.55 for the November 2018 mortgage disbursement; however, the Trustee has actually paid
$13,278.29 to the Creditor to date toward the ongoing monthly mortgage payments. There is no
credit on the escrow analysis for any actual payments disbursed by the Trustee for the analysis
period of October 2017 through October 2018.
Case 3:17-bk-32940       Doc 43     Filed 10/23/18 Entered 10/23/18 09:39:27             Desc Main
                                    Document     Page 2 of 7


        Creditor’s failure to properly credit the current escrow analysis for amounts to be repaid
to escrow via the proof of claim escrow portion aggregate $13,176.46 creates a doubling of that
claim recovery. Simply stated, the Creditor is attempting to recover the escrow shortage and
deficiency twice by virtue of listing the deficiency in the proof of claim, as well as accounting for
the deficiency in the NMPC.

        Creditor should not be permitted to collect funds to which it is not entitled. If Creditor
did collect those funds, an escrow overage would eventually result, running counter to sound
fiscal practice and drawing funds that may otherwise be available to other Creditors.

       WHEREFORE, the Chapter 13 Trustee moves the Court for an Order disallowing the
proposed escrow shortage in the amount of $585.37, setting the monthly mortgage payment at
$1,505.98, ordering the Creditor to adjust its records to reflect the reduction and order Creditor to
rerun an escrow analysis consistent with the objection herein.



                                                            Respectfully submitted,

                                                             /S/ Jeffrey M. Kellner

                                                            JEFFREY M. KELLNER 0022205
                                                            CHAPTER 13 TRUSTEE
                                                            131 N. Ludlow St., Suite 900
                                                            Dayton, OH 45402
                                                            (937) 222-7600 Fax: (937) 222-7383
                                                            email: chapter13@dayton13.com



                                                                                           17-32940

 NOTICE OF CHAPTER 13 TRUSTEE’S OBJECTION TO NOTICE OF MORTGAGE
 PAYMENT CHANGE FILED BY CREDITOR FEDERAL NATIONAL MORTGAGE
                       ASSOCIATION (DOC. 42)

Jeffrey M. Kellner, Chapter 13 Trustee, has filed papers with the Court objecting to Creditor’s
notice of mortgage payment change.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you do not want the court to grant the relief sought in the motion or objection, then on or before
thirty (30) days from the date set forth in the certificate of service for the objection, you must
file with the Court a response explaining your position by mailing your response by ordinary U.S.
Mail to the U.S. Bankruptcy Court, Southern District of Ohio, 120 W. Third St., Dayton, Ohio 45402
Case 3:17-bk-32940       Doc 43    Filed 10/23/18 Entered 10/23/18 09:39:27             Desc Main
                                   Document     Page 3 of 7


OR your attorney must file a response using the court’s ECF System.

The court must receive your response on or before the above date.

You must also send a copy of your response either by 1) the court’s ECF system or by 2) regular U.S.
Mail to:

Jeffrey Scott & Deborah Grace Weirich, 780 Eagledale Cir., Kettering, Ohio 45429
Richard E. West, 195 E. Central Ave., Springboro, Ohio 45066
Jeffrey M. Kellner, Chapter 13 Trustee, 131 N. Ludlow St., Dayton, Ohio 45402
Office of the U.S. Trustee, 170 North High St., Suite 200, Columbus, Oh 43215
If you or your attorney do not takes these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief without further hearing or
notice.




                                                                                          17-32940

                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing CHAPTER 13 TRUSTEE’S OBJECTION TO
NOTICE OF MORTGAGE PAYMENT CHANGE FILED BY CREDITOR FEDERAL
NATIONAL MORTGAGE ASSOCIATION (DOC. 42) was served electronically on the date
of filing through the Court’s ECF System on all ECF participants registered with the court and by
ordinary U.S. Mail on October 23, 2018 addressed to:.

Jeffrey Scott & Deborah Grace Weirich         Federal National Mortgage Association (1n3)
780 Eagledale Cir.                            c/o Seterus Inc.
Kettering, Ohio 45429                         P.O. Box 1047
                                              Hartford, Connecticut 06143

Richard J. LaCivita (1n4)                     Ascension Capital Group, Inc. (45)
Reimer Law Co.                                Exeter Finance Corp. Department
30455 Solon Road                              P.O. Box 165028
Solon, Ohio 44139                             Irving, Texas 75016

Synchrony Bank (46)                           Cynthia A. Jeffrey (47)
PRA Receivables Management                    Reimer Law Co.
P.O. Box 41021                                30455 Solon Road
Norfolk, Virginia 23541                       Solon, Ohio 44139

Stephen D. Miles (48)                         Cassandra Andres Rice (50)
18 W. Monument Ave.                           Gottschlich & Portune, LLP
Dayton, Ohio 45402                            201 East Sixth St.
                                              Dayton, Ohio 45402
Case 3:17-bk-32940     Doc 43     Filed 10/23/18 Entered 10/23/18 09:39:27    Desc Main
                                  Document     Page 4 of 7




U.S. Attorney (54)                        Jeff Sessions (55)
602 Federal Building                      U.S. Attorney General
200 W. Second Street                      U.S. Department of Justice
Dayton, Ohio 45402                        950 Pennsylvania Avenue, N.W.
                                          Washington, D.C. 20530

Timothy J. Mayopoulos, CEO (56)
Fannie Mae
3900 Wisconsin Ave.
Washington, D.C. 20016




                 Jeffrey M. Kellner, Trustee By ___/S/ Jeffrey M. Kellner__


                                  10222018PGFF_1732940
Case 3:17-bk-32940          Doc 43     Filed 10/23/18 Entered 10/23/18 09:39:27                   Desc Main
                                       Document     Page 5 of 7


                                Certified Mail Certificate of Service                                17-32940

I hereby certify that a copy of the attached was served by electronic service or was mailed by certified mail
to each of the following on the date of the electronic filing.




U.S. ATTORNEY
602 FEDERAL BUILDING
200 W. SECOND STREET
DAYTON, OHIO 45402


By Certified Mail Number: (Chapter 13 Use Only)




                                            JEFFREY M. KELLNER By /s/ JEFFREY M. KELLNER


                                1732940_314_20181022_1408_620/T369_pg
Case 3:17-bk-32940          Doc 43     Filed 10/23/18 Entered 10/23/18 09:39:27                   Desc Main
                                       Document     Page 6 of 7


                                Certified Mail Certificate of Service                                17-32940

I hereby certify that a copy of the attached was served by electronic service or was mailed by certified mail
to each of the following on the date of the electronic filing.




JEFF SESSIONS, U.S. ATTORNEY GENERAL
U.S. DEPARTMENT OF JUSTICE
950 PENNSYLVANIA AVENUE, N.W.
WASHINGTON, D.C. 20530


By Certified Mail Number: (Chapter 13 Use Only)




                                            JEFFREY M. KELLNER By /s/ JEFFREY M. KELLNER


                                1732940_314_20181022_1412_620/T369_pg
Case 3:17-bk-32940          Doc 43     Filed 10/23/18 Entered 10/23/18 09:39:27                   Desc Main
                                       Document     Page 7 of 7


                                Certified Mail Certificate of Service                                17-32940

I hereby certify that a copy of the attached was served by electronic service or was mailed by certified mail
to each of the following on the date of the electronic filing.




TIMOTHY J. MAYOPOULOS, PRES/CEO
FEDERAL NATIONAL MORTGAGE ASSOCIATION
3900 WISCONSIN AVE., N.W.
WASHINGTON, D.C. 20016


By Certified Mail Number: (Chapter 13 Use Only)




                                            JEFFREY M. KELLNER By /s/ JEFFREY M. KELLNER


                                1732940_314_20181022_1413_620/T369_pg
